Second, Regan argues that the district court abused its

                discretion by denying his motion to disqualify the Clark County District

                Attorney's Office because attorney Steven Wolfson, who represented him

                when he pleaded guilty, was subsequently appointed District Attorney of

                Clark County. On appeal, Regan does not dispute the adequacy of the

                screening procedures in place and instead contends that screening itself is

                inappropriate because Wolfson's title as District Attorney, as well as his

                personal participation in this case, creates a per se appearance of

                impropriety. We disagree. While it is true that the district attorney is

                responsible for deciding the overall policy of the office, consistent with

                NRS 252.070(1), the deputies appointed by the district attorney handle the

                day-to-day operations of the divisions of the office and make decisions

                regarding specific cases. Further, even though the district attorney's

                name appears on every document filed with the court, it is clear that the

                district attorney is not personally handling all of the cases filed by the

                district attorney's office, and that these cases are instead being handled by

                the deputy who is also listed on every document. Having carefully

                considered Regan's contention, we conclude that he fails to demonstrate

                that the district court abused its discretion by declining to disqualify the

                entire district attorney's office. See Collier v. Legakes, 98 Nev. 307, 310,

                646 P.2d 1219, 1221 (1982) (noting that disqualification of an entire public

                office is only warranted in "extreme cases" where "public trust and



SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A <


                                                                            %,   .•   '
                confidence in our criminal justice system could not be maintained without

                such action"). Accordingly, we

                             ORDER the judgment of conviction AFFIRMED. 1




                                                              c-g-tt-N          J.
                                                  Hardesty




                cc:   Hon. Michelle Leavitt, District Judge
                      McDonald Adras LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      1 We note that the fast track statement contains no citation to the
                appendix. See NRAP 3C(e)(1)(C). We caution appellant's counsel, Patrick
                McDonald, that future failure to comply with the Nevada Rules of
                Appellate Procedure when filing briefs with this court may result in the
                imposition of sanctions. See NRAP 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


                                                                                            PTA,